Citation Nr: 0739539	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-17 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Northern 
California 
(VA Northern California Health Care System)



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred for services rendered on 
March 21, 2005.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from September 1968 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse action by the above Department 
of Veterans Affairs (VA) Medical Center, which is the agency 
of original jurisdiction (AOJ) in this case.  


REMAND

The veteran is seeking reimbursement for services rendered in 
the Emergency Room of the R.M. Hospital on March 21, 2005.  
The veteran has asserted that he believed he was having a 
heart attack and that any additional delay in receiving 
treatment would have been life-threatening.  See June 2005 VA 
Form 9.  

Generally speaking, in order to be entitled to payment of 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were 
either:

(1) for an adjudicated service- 
connected disability, or

(2) for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

(3) for any disability of a veteran 
who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

(4) for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program and who is 
medically determined to be in need 
of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) 
(2000); and

(b) The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities 
were feasibly available and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

If any one of the foregoing is lacking, the benefit sought 
may not be granted.  See 38 U.S.C.A. § 1728 (West 2002); 38 
C.F.R. § 17.120 (2005); Zimick v. West, 11 Vet. App. 45, 49 
(1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

In this case, it appears that a great deal of pertinent 
documentation is not included in the claims file.  Therefore, 
additional evidentiary development is necessary in order for 
the Board to render a fully informed decision.  See Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  

According to the June 2005 Statement of the Case (SOC), it 
appears the VAMC received an admission from R.M. Hospital for 
services provided to the veteran on March 21, 2005.  On March 
22, 2005, the VAMC sent the veteran a letter informing him 
that his request was denied, and a copy was sent to R.M. 
Hospital.  The veteran expressed disagreement with the VAMC's 
determination, and his claim was sent to an Authorizing 
Clinician for review.  On May 19, 2005, the veteran's claim 
was denied after final review, and the VAMC issued the June 
2005 SOC, which states that the claim was denied because 
treatment was not for a service-connected or adjunct 
condition, and was not emergent.  

The Board has carefully reviewed the duplicate Combined 
Health Record and finds that a copy of the admission from 
R.M. Hospital is not included in the record; nor is there any 
other form of documentation of the March 21, 2005, treatment.  
As a result, there is no medical evidence of record which 
shows for what condition the veteran received treatment, the 
type of treatment he received, or any other information that 
would be pertinent to the claim on appeal.  In this regard, 
the Board notes that, in October 2005, the Oakland, CA, 
Regional Office (RO) requested medical records for the 
veteran from R.M. Hospital in conjunction with an unrelated 
claim; however, an unsigned, undated, hand-written note 
reflects that all of the veteran's medical records had been 
sent to the VA Facility in Mare Island, CA, on August 11, 
2005.  There is, however, no indication in the evidentiary 
record that medical records from R.M. Hospital were ever 
requested from the VA Facility in Mare Island.  Because the 
Board is unable to adjudicate the veteran's claim without 
evidence of the underlying treatment, documentation of the 
March 21, 2005, treatment must be obtained and associated 
with the Combined Health Record.  

In addition to the foregoing, the Board notes that the March 
22, 2005, denial notification sent to the veteran is not 
included in the Combined Health Record.  In this regard, the 
Board notes the evidentiary record contains a denial letter 
dated May 26, 2005, addressed to R.M. Hospital.  The Board 
also notes that the actual denial notification sent to the 
veteran is not absolutely necessary to adjudicate this claim.  
However, the Board finds that a copy of the March 22, 2005, 
denial notification would be helpful in documenting the 
procedural background in this case, including the reasons the 
veteran was given with regard to the denial of his claim.  In 
this regard, the Board notes it appears that one of the 
reasons the veteran's claim was denied was because treatment 
was not for a service-connected disability, despite the 
veteran's argument that the services he received were for 
symptoms associated with his service-connected coronary 
artery disease.  

In this context, the Board notes that, at the time of 
treatment, the veteran had the following service-connected 
disabilities: diabetes mellitus, secondary to herbicide 
exposure, rated as 20 percent disabling; coronary artery 
disease, secondary to diabetes mellitus, status post coronary 
artery bypass, rated as 30 percent disabling; left upper 
extremity weakness due to cerebrovascular accident (CVA) and 
peripheral neuropathy, secondary to diabetes mellitus, rated 
as 20 percent disabling; left lower extremity weakness, 
secondary to diabetes mellitus, rated as 10 percent 
disabling; and malaria, rated as noncompensable (zero 
percent).  In addition to the foregoing, entitlement to a 
total (100 percent) rating based on individual 
unemployability due to service-connected disabilities, and 
Dependents' Educational Assistance had been established by 
the RO, effective July 9, 2001.  

The Board finds that additional development is also necessary 
with regard to whether the veteran's treatment constituted a 
"medical emergency," and with regard to the availability of 
VA services.  Under 38 U.S.C.A. § 1728(a), an emergency is 
defined as "a sudden, generally unexpected occurrence or set 
of circumstances demanding immediate action."  Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994).  The Court of Appeals for 
Veterans Claims (Court) has held that "medical emergency" 
is a medical question best answered by a physician.  See 
Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  The Board 
notes the June 2005 SOC states that the veteran's claim was 
forwarded to an Authorizing Clinician for review; however, 
the record does not contain a pertinent medical opinion, and 
the Board is unable to assess whether the treatment the 
veteran received on March 21, 2005, was a medical emergency.  

In addition, there is no evidence of record which provides 
information as to the location of VA facilities and the R.M. 
Hospital in relation to the veteran's residence.  There is 
also no evidence or medical opinion of record which addresses 
whether it would have been feasible to transport the veteran 
to a VA facility for treatment on March 21, 2005, or whether 
an attempt to use VA facilities beforehand would not have 
been reasonable, sound, wise, or practical.  Therefore, a 
medical opinion addressing whether the March 21, 2005, 
treatment was a medical emergency, and a determination as to 
the feasible availability of VA services is needed.  

Finally, the Board notes that proper notice pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA) has not been 
provided to the veteran.  The VCAA describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  In this case, the VAMC sent the 
veteran a letter in June 2005 informing him of the evidence 
VA would obtain; however, the letter did not inform him of 
the types of evidence needed to substantiate his claim, the 
evidence the veteran was expected to provide, or ask the 
veteran to provide any evidence in his possession that 
pertained to his claim.  On remand, the veteran should be 
issued appropriate VCAA notice for a medical expenses 
reimbursement claim pursuant to 38 U.S.C.A. § 1728.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, this 
case is REMANDED to the RO for the following development:

1.	Ensure the veteran has been provided 
proper VCAA notice as required by 
38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2007).  

2.	Obtain a copy of the March 21, 2005, 
emergency room admission from R.M. 
Hospital, as well as any medical evidence 
pertinent to the veteran's claim, and 
associate it with the duplicate Combined 
Health Record.  Any negative response 
should be properly documented in the file.  




3.	Provide and associate with the duplicate 
Combined Health Record information as to 
the location of VA facilities and the R.M. 
Hospital in relation to the veteran's 
residence, and report the distance in 
miles and driving time between the 
veteran's residence, VA facilities, and 
R.M. Hospital.  

4.	Obtain a medical opinion from a VA 
physician as to whether the medical 
services rendered on March 21, 2005, at 
R.M. Hospital were rendered in a medical 
emergency and, if so, when such emergency 
ended.  Also obtain a medical opinion as 
to whether VA or other Federal facilities 
were feasibly available on March 21, 2005, 
and whether the veteran's attempt to use 
them beforehand or obtain prior VA 
authorization would not have been 
reasonable, sound, wise, or practical, or 
treatment had been or would have been 
refused.  All opinions must be associated 
with the file.  

5.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).



